Citation Nr: 1605169	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-09 824	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder. 

2.  Whether the Veteran's countable income is excessive for the payment of nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974. 

The issue of entitlement to service connection for a bilateral foot disorder comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was remanded by the Board in December 2013 and January 2015 for additional development and now returns for final appellate review. 

The issue of whether the Veteran's countable income is excessive for the payment of nonservice-connected pension benefits comes before the Board on appeal from a February 2013 determination issued by the VA Pension Management Center in St. Paul, Minnesota, which initially denied the Veteran's claim for nonservice-connected pension benefits on the basis that the Veteran did not submit complete income and net worth information.  Thereafter, the Veteran entered a notice of disagreement with such determination in January 2014.  However, in a January 2014 decision that pre-dated the Veteran's notice of disagreement by two days, the RO awarded nonservice-connected pension benefits, but determined that, as the Veteran's household income exceeds the maximum allowable amount for a Veteran with one dependent, VA was unable to pay such benefit.  Thereafter, the PMC issued a statement of the case in April 2014 continuing the denial of nonservice-connected pension benefits on the basis that the Veteran had not provided sufficient income and net worth information and the Veteran perfected his appeal in May 2014.  

In the Board's December 2013 remand, the issues of entitlement to service connection for a left knee disorder and entitlement to a total disability rating based on individual unemployablity (TDIU) were noted to have been raised by the record, but not yet adjudicated.  As such, the Board remanded the matters to the agency of original jurisdiction (AOJ) for appropriate action.  However, to date, such matters have not been addressed by the AOJ.  Therefore, they are again referred for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of whether the Veteran's countable income is excessive for the payment of nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A bilateral foot disorder is not causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of service discharge.   


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2010 letter, sent prior to the initial unfavorable decision issued in December 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a bilateral foot disorder.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs), post-service treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations to address the claim on appeal in April 2011 and April 2014 and, as requested in the January 2015 remand, an addendum opinion was completed in August 2015 addressing the relationship between any current foot disability and service.  In their totality, the findings from these examinations and the opinion reflect consideration of all of the pertinent evidence of record and include rationale, relying on, and citing to, the records reviewed.  Moreover, the findings and opinions contained clear conclusions with supporting data as well as reasoned clinical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met with respect to the matter adjudicated herein.  

Moreover, the August 2015 VA addendum opinion also reflects substantial compliance with the January 2015 remand directives, and as the SSA and VA clinical records (contained in the VVA file and dated at the time of this writing through August 2014) requested in the December 2013 remand have also been obtained, the Board finds that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet, App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), affd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the issue adjudicated below in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated below.    


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability for the purposes of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Summarizing the Veteran's assertions and pertinent facts with the above criteria in  mind, the STRs reflect treatment for folliculitis of the right foot on two occasions in May 1972.  These reports appear to reflect that the Veteran was afforded some type of therapeutic padding for his boots.  No other treatment for a foot disability is shown during service and the examination of the feet and skin at the March 1974 separation examination was negative. 

After service, the April 2011 VA examination addressing the claim for service connection for a bilateral foot disorder reflects the examiner's consideration of the Veteran's history of in-service pain and blisters in the feet; that he had to wear thick cotton socks or bandages and was provided special boots during service; and that he has current residuals of this condition, to include scars on his feet and blisters on his feet when he wears certain boots.  The physical examination did not did not demonstrate any current evidence of blisters, pustules, infection, folliculitis, or a rash of any kind involving either foot, and the examiner opined that the Veteran had resolved folliculitis of the right foot.  

The April 2011 VA examiner concluded that, based on her review of medical records and the medical literature, taking a history from the Veteran, and a physical examination of the Veteran, that the resolved folliculitis of the right foot was less likely as not related to any service event, injury, or activity, to include the folliculitis of the right foot the Veteran was treated for in May 1972.  In her rationale, the examiner noted that the Veteran was treated for folliculitis of the right foot in May 1972 on one occasion with a follow-up visit two days later but that there was no additional documentation in the STRs after this date to indicate that the folliculitis of right foot was an ongoing condition.  She noted that there was no evidence in the STRs to support a history that he was issued special boots or was placed on a profile for a foot condition.  Furthermore, the foot and skin examinations at the separation physical were normal.  The examiner also remarked that the Veteran had never sought care for this condition post military discharge, which was 32 years ago.  Finally, she commented that folliculitis is a superficial bacterial infection that typically resolves on its own or with warm saline compresses and, if needed, topical antibiotic ointment.

In its December 2013 remand, the Board noted that, despite the April 2011 VA examination finding of no current evidence of blisters, pustules, or infection in either foot; resolved folliculitis of the right foot; and the examiner's conclusion that folliculitis is a condition that resolves on its own or with proper treatment, a May 2011 VA internal medicine note stated that the Veteran's skin was very dry and scaly and noted scarring on his feet and foot abnormalities, to include dry scaly skin, callouses between the toes, and mycosis of the great toes.  As such, the Board found the April 2011 VA examination to be inadequate to the extent that it did not address such findings, and directed that the Veteran be afforded another examination to determine the nature and etiology of all bilateral foot conditions, to include folliculitis of the right foot/the foot abnormalities demonstrated on the May 2011 VA internal medicine note, that were present during or proximate to the claim.  See Barr v Nicholson, 21 Vet. App. 303, 311 12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

The April 2014 VA examination was conducted pursuant to the December 2013 remand, and the reports from this examination include a recorded history from the Veteran of in-service foot problems that began in 1972 that had worsened since that time, preventing him from wearing boots without padding due to blisters and swelling in the feet that precluded walking.  The diagnoses included bilateral arthritis in the form of calcaneal spurs and onychomycosis, and while the examiner found that it was less likely than not that the Veteran's onychomycosis was related to service as such was more likely related to his diabetes mellitus, as noted in the January 2015 remand, he provided no opinion as to the etiology of the Veteran's bilateral arthritis/calcaneal spurs shown at this examination.  The January 2015 remand also noted that the April 2014 examiner did not discuss whether the findings in May 2011 such as scaly dry feet "were related to a diagnosed condition or to service."  As such, the January 2015 remand requested that the Veteran be afforded an addendum opinion as the etiology of any foot disabilities demonstrated since the filing of the claim in July 2010 and consider the Veteran's lay statements regarding his symptoms during and since service.  Barr, supra.  [The Veteran actually filed his claim for service connection for a foot disability in August 2010.  The Board also notes that the remand instructions did not direct that the examiner comment as to whether the findings in May 2011 such as scaly dry feet "were related to a diagnosed condition or to service."  However, close inspection of the record seems to reflect that such perhaps were contemplated by the April 2014 VA examiner of being manifestations of the onychomycosis he found not to be related to service.]  

The opinion requested in the January 2015 remand was provided in August 2015, and the following foot conditions were listed therein: a tiny calcaneal spur, an anatomic variation of the left foot, mild narrowing of the proximal interphalangeal joint of the fourth digit, and prior trauma to the proximal phalanx of the fifth digit with remodeling.  The examiner stated that it was less likely than not that the Veteran's claimed condition was incurred in or caused by service.  The Board interprets this conclusion to encompass any and all current foot disabilities, as preceding this opinion was a restatement of the January 2015 remand instructions that the clinician was to opine as to whether any foot condition shown since July 2010 was etiologically related to service.  Moreover, the August 2015 clinician also emphasized that the conditions diagnosed "by Dr. P."-a reference to the foot disorders shown by this clinician's examination of the feet in the April 2014 examination-were "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  In short, therefore, the Board finds that the August 2015 opinion is operative as to all foot disabilities shown during the appeal period.  McClain, Romanowsky, supra.  In reaching such conclusion, the August 2015 VA examiner noted that the Veteran's March 1974 separation examination revealed that his feet were normal, the date of diagnoses for each foot disorder, which post-dated service by decades, the Veteran's associated description of symptoms during and since service as documented in the record, and the April 2011 and April 2014 opinions.

The above medical opinions are not directly contradicted by any other medical opinion specific to the Veteran, and the Board finds the negative opinions, which, in their totality, reflect consideration of the entire record, to be definitive as to the matter of whether the Veterans has a bilateral foot disorder that is related to service.  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, given the lack of any evidence of arthritis of the foot within one year of service and the fact that the Veteran has not described a continuity of arthritis-related symptomatology since service, presumptive service connection for arthritis on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

With respect to the Veteran's contentions that he has a current foot disorder due to service, while he is competent to assert that he has had various symptoms, such as swelling and blisters in the feet, from service to the present time, as the first assertion of such symptoms were made in August 2010, well over three decades after service, such contentions are of questionable credibility.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

Aside from any question as to the Vetean's credibility, his statements linking current foot disability to service require medical expertise as they involve medical subjects concerning physical processes extending beyond an immediately observable cause-and-effect relationship.  As such, the questions regarding the etiology of post-service foot disabilities -particularly their relationship to service-may not be competently addressed by lay evidence, and the Veteran's lay opinions in this regard are nonprobative evidence.  See Woehlaert, supra.  Therefore, the most probative evidence of record does not support the Veteran's contentions and, rather, his statements are substantially outweighed by the conclusions set forth in the negative, and uncontradicted, VA opinions.

In light of the above and in sum, the Board finds that service connection for a bilateral foot disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Vetean's claim of entitlement to service connection for a bilateral foot disability.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral foot disorder is denied.  


REMAND

As noted in the Introduction, the issue of whether the Veteran's countable income is excessive for the payment of nonservice-connected pension benefits comes before the Board on appeal from a February 2013 determination issued by the VA Pension Management Center in St. Paul, Minnesota, which initially denied the Veteran's claim for nonservice-connected pension benefits on the basis that the Veteran did not submit complete income and net worth information.  Thereafter, the Veteran entered a notice of disagreement with such determination in January 2014.  However, in a January 2014 decision that pre-dated the Veteran's notice of disagreement by two days, the RO awarded nonservice-connected pension benefits, but determined that, as the Veteran's household income exceeds the maximum allowable amount for a Veteran with one dependent, VA was unable to pay such benefit.  Thereafter, the PMC issued a statement of the case in April 2014 continuing the denial of nonservice-connected pension benefits on the basis that the Veteran had not provided sufficient income and net worth information and the Veteran perfected his appeal in May 2014.  Such issue was certified to the Board in October 2015.

In connection with the Veteran's May 2014 substantive appeal, he indicated that he wished to testify at a Board video-conference hearing before a Veterans Law Judge.  Later in May 2014, the PMC advised the Veteran that, as he had requested a Board hearing, his file would be transferred to his local RO in Muskogee in order to schedule him for his hearing.  To date, the Veteran has not been afforded his requested Board hearing.  Therefore, a remand is necessary in order to do so.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge regarding the issue of whether his countable income is excessive for the payment of nonservice-connected pension benefits.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


